ICJ_088_Lockerbie_LBY_GBR_1995-09-22_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED KINGDOM)

ORDER OF 22 SEPTEMBER 1995

1995

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

ORDONNANCE DU 22 SEPTEMBRE 1995
Official citation:

Questions of Interpretation and Application of the 1971 Montreal Conven-

tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya

v. United Kingdom), Order of 22 September 1995, I.C.J. Reports 1995,
p. 282

Mode officiel de citation:

Questions d’interprétation et d’application de la convention de Montréal de

1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne

c. Royaume-Uni), ordonnance du 22 septembre 1995, CI. JT. Recueil 1995,
p. 282

 

Sales number
ISSN 0074-4441 N° de vente: 664

ISBN 92-1-070727-3

 

 

 
282

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1995 1995
22 septembre
Rôle général

22 septembre 1995 n° 88

AFFAIRE RELATIVE À DES QUESTIONS
D'INTERPRÉTATION ET D'APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

ORDONNANCE

Présents: M. Bepsaoul, Président; M. SCHWEBEL, Vice-Président:
MM. ODA, GUILLAUME, SHAHABUDDEEN, WEERAMANTRY,
RANJEVA, HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESH-
CHETIN, FERRARI BRAVO, juges; M. VALENCIA-OsPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 31 et 79 de son Règle-
ment,

Vu l'ordonnance du 19 juin 1992 par laquelle la Cour a fixé au
20 décembre 1993 et au 20 juin 1995 les dates d’expiration des délais pour
le dépôt, respectivement, d’un mémoire de la Jamahiriya arabe libyenne
et d’un contre-mémoire du Royaume-Uni;

Considérant que, le 16 juin 1995, le Royaume-Uni a déposé certaines
exceptions préliminaires à la compétence de la Cour et à la recevabilité
des demandes libyennes;
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 22 IX 95) 283

Considérant qu’en conséquence, en vertu des dispositions du para-
graphe 3 de l’article 79 du Règlement de la Cour, la procédure sur le fond
est suspendue et qu’il échet de fixer un délai dans lequel la Partie adverse
pourra présenter un exposé écrit contenant ses observations et conclu-
sions sur les exceptions préliminaires;

Considérant qu’au cours d’une réunion que le Président de la Cour a
tenue avec les agents des Parties, le 9 septembre 1995, la Jamahiriya
arabe libyenne a demandé qu’un délai de trois mois soit fixé pour la
présentation de cet exposé écrit, et que le Royaume-Uni a donné son
accord;

Compte tenu des vues des Parties,

Fixe au 22 décembre 1995 la date d’expiration du délai dans lequel la
Jamahiriya arabe libyenne pourra présenter un exposé écrit contenant ses
observations et conclusions sur les exceptions préliminaires soulevées par
le Royaume-Uni;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de
la Paix, à La Haye, le vingt-deux septembre mil neuf cent quatre-vingt-
quinze, en trois exemplaires, dont l’un restera déposé aux archives de
la Cour et les autres seront transmis respectivement au Gouvernement
de la Grande Jamahiriya arabe libyenne populaire et socialiste et au
Gouvernement du Royaume-Uni de Grande-Bretagne et d’Irlande du
Nord.

Le Président,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
